Citation Nr: 0628323	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-29 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, 
specifically, a scar of the right forearm, claimed as due to 
Mustard Gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA), Chicago, Illinois, 
regional office (RO).

The Board notes that while two issues were certified on 
appeal to the Board (entitlement to service connection for a 
scar of the right forearm, and entitlement to service 
connection for a skin disorder, claimed as due to Mustard Gas 
exposure), the veteran's contentions relate to the scar, 
which he claims resulted from Mustard Gas exposure.  Thus, 
the issue before the Board is that shown on the first page of 
this document.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
evidence shows that he has a right forearm scar that resulted 
from inservice Mustard Gas exposure.


CONCLUSION OF LAW

A right forearm scar was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for right forearm scar, and a decision at this 
point poses no risk of prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2005) (harmless error).

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to the foregoing, the regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2005).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to mustard gas exposure.

Here, the veteran does not allege full-body exposure to a 
mustard agent.  Rather, he contends that in a classroom 
exercise during service at Ft. McClellan, Alabama, in the 
summer of 1963, a drop of mustard agent was placed on his 
right forearm, resulting in a permanent scar.  The objective 
record shows that from July to September 1963 the veteran was 
assigned to the Army Chemical School at Ft. McClellan.  The 
veteran submitted a written statement from J.F.Y., who stated 
that he attended the chemical school with the veteran and 
also received a scar from the application of mustard agent to 
the right arm; he indicated that this was a standard part of 
the training for the class members.  (The Board notes that 
the official chemical class photograph submitted by the 
veteran includes both himself and Mr. Y.)  

The veteran submitted a written article describing testimony 
before a Congressional committee that noted the exposure of 
veterans to sulfur mustard testing involving drops on the 
skin.  The testimony noted that various forms of chemical 
testing involving U.S. Army personnel was reported during the 
1950s and 1960s.

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  VA Adjudication 
Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, § 
5.18. provides information concerning the development of 
claims involving allegations of exposure to mustard gas and 
Lewisite during active service.  This section indicates that 
exposure information related to Army testing should be 
developed through the National Personnel Records Center.  The 
RO has completed this development with negative results.  
However, this section also indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing and provides a contact point with the VA 
Central Office Rating Procedures Staff where the RO can check 
to see if the veteran's name is on any of the lists of Army 
service persons who participated in those tests.  It does not 
appear that the RO attempted to check these special lists to 
verify the veteran's claim of exposure to mustard gas.

The service medical records do not note a scar on the right 
forearm.  A VA examination was conducted in January 2003.  
The veteran reported that during service he had a drop of 
mustard gas placed on his right arm in the classroom as a 
routine procedure for all soldiers in the unit who were 
attending chemical school.  He contended that the wound 
blistered and subsequently healed, but that he currently 
experienced periodic right forearm pain.  The examiner noted 
a three centimeter by three centimeter scar on the volar 
aspect of the right forearm.  There was slight tenderness to 
palpation, and slight adherence, with rough texture.  The 
scar was slightly hyperpigmented.

A private physician's statement dated in October 2004 noted 
that the veteran had post inflammatory hyperpigmentation of 
the right forearm secondary to partial thickness chemical 
burn, most likely to mustard gas exposure during service.  

The Board has reviewed the veteran's contentions and finds 
his report of inservice exposure to a mustard agent credible; 
it is consistent with the type of school he attended in 
service, it is supported by the statement of a confirmed 
inservice comrade, and is of a type that has been documented 
in recent Congressional testimony covering mustard agent 
exposure during the period of the veteran's active duty.  The 
medical evidence shows the presence of a scar consistent with 
the veteran's reported inservice chemical exposure.  In light 
of the above, and resolving reasonable doubt in the veteran's 
favor, the Board concludes that service connection for a scar 
of the right forearm is warranted.


ORDER

Service connection for scar, right forearm, is granted, 
subject to the laws and regulations governing payment of 
monetary awards.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


